Colt, J.
The sales of liquor, for the price of which the original action was brought, were expressly forbidden by the statutes of this Commonwealth, unless made by one duly licensed by the commissioners of the county of Suffolk. St. of 1868, c. 141. *122The plaintiff in review proved that the seller was not licensed in fact till some time after the sales were made ; and there was no contest about the fact. The contract was therefore illegal, and cannot be enforced.
It is no answer to this, that a petition for a license had been filed by the defendant in review with the city authorities before the first sale was made. The license takes effect from its date. It cannot protect sales previously made. Nor does the fact that at the time of these sales no commissioners had been elected for the county of Suffolk render these sales valid. It is the seller’s misfortune that he could not comply with the only condition by which the sales could be made legally. By the provisions of the statute, all licenses are required to bear date of the day when issued, and expire on the first day of May. And although the seller in this instance paid the fee which is in all cases required, yet we cannot from this construe the statute as intending to legalize the sales of the whole year, without regard to the time when the license is issued. It must take effect from its date.

Exceptions overruled.